EXHIBIT 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with this Quarterly Report of Triple Dragon Acquisition Corp., on Form 10-Q for the period endingDecember 31, 2010, as filed with the Securities and Exchange Commission on the date hereof, I, Samuel May, acting Chief Executive Officer and Chief Financial Officer of Triple Dragon Acquisition Corp., certify to the best of my knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: Such Quarterly Report on Form 10-Q for the period ending December 31, 2010, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in such Quarterly Report on Form 10-Q for the period ending December 31, 2010, fairly presents, in all material respects, the financial condition and results of operations of Triple Dragon Acquisition Corp. Date:February 14, 2011 By: /s/ Samuel May Samuel May President, Chief Executive Officer and Chief Financial Officer
